Exhibit Press Release IRET INVESTORS REAL ESTATE TRUST FOR IMMEDIATE RELEASE CONTACT INFO Michelle R. Saari Investors Real Estate Trust PO Box 1988 12 Main Street S Minot, North Dakota 58701 phone: 701.837.4738 fax: 701.838.7785 email: msaari@iret.com Date:June 30, 2008 INVESTORS REAL ESTATE TRUST ANNOUNCES FINANCIAL AND OPERATING RESULTS FOR THE YEAR AND QUARTER ENDED APRIL 30, 2008 Minot, ND – Investors Real Estate Trust (IRET) (ticker: IRET and IRETP; exchange: NASDAQ Global Select Market) reportedfinancial and operating results today for the year and quarter ended April 30, 2008. During the fourth quarter of fiscal year 2008, IRET’s revenues increased from the year-earlier period, due primarily to property acquisitions and a decrease in the level of tenant concessions offered.Funds From Operations
